Citation Nr: 1708008	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the appeal in July 2016 in order to obtain VA treatment records dated from 2010, request social security administration (SSA) records, and afford the Veteran another VA psychiatric examination.  For the reasons discussed below, another remand is necessary.

The Board has recharacterized the claim as it is on the title page, where the record reflects that the Veteran has varying diagnoses, to include schizoaffective disorder and chronic paranoid schizophrenia.  See  Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the scope of a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.,.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was recently remanded in July 2016 to secure, inter alia, medical records.  During remand, VA obtained treatment records from the San Diego VA medical center (VAMC), dated in February 2015 that show that the Veteran was homeless.  This information was based on a call received by the VA National Homeless Prevention Hotline.  The Board notes that the Veteran did not show to a hearing scheduled in February 2016, as well as failed to report to a VA medical examination scheduled in October 2016.

Notably, in December 2015, a notice to schedule a hearing was sent to the Veteran's [redacted] address, as well as a notice of examination in August 2016.  Recently, a summary of benefits was sent to the Veteran at his [redacted] apartment Upon review of the record, however, it is unclear to the Board at what point the Veteran was located a t the [redacted] address, homeless, or at the [redacted] address.  As such, it is unclear whether the Veteran received notice of the scheduled hearing or VA psychiatric examination and verification is required.

In addition, the Veteran in an April 2004 VA Progress Note reported that he was admitted to County Mental Health in 2000, and these records are not associated with his claim.  They should be requested while on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's current mailing address, and ensure future correspondence is mailed to the verified address.

2.  If the Veteran was not notified, ask the Veteran if he would like to be rescheduled for a hearing.

3.  Ask the Veteran to identify all private clinicians treating his mental health.  Provide the Veteran with an authorization and waiver authorizing County Mental Health, and any other identified private clinicians to submit medical records to VA.  If such authorization is obtained, undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder, to include schizophrenia.  Any and all studies and tests deemed necessary by the examiner should be performed.  

Copies of all pertinent records in the Veteran's electronic claims file (ECF), or in the alternative, access to the ECF, must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the ECF, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should specifically consider the lay statement provided by the Veteran's sister in September 2010.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should so state with a fully reasoned explanation.

The examiner must opine as to whether it is at least as likely as not (50 percent or more) that any current acquired psychiatric disability, to include schizophrenia manifested in service or within one year thereafter.  

The examiner must also opine whether it is at least as likely as not any current acquired psychiatric disability is otherwise etiologically related to the Veteran's military service.

In rendering this opinion, the examiner should address the May 2016 contention of the Veteran's representative that the behavioral problems reported in the September 2010 lay statement demonstrate that he had schizophrenia within one year of his military service.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
  
5.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  He must be notified that the consequences for failure to report for a VA examination without good cause may include denial of the claim.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the records is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Yvette R. White
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



